Citation Nr: 1009112	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, with residuals of lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the RO that 
declined to reopen a claim for service connection for a 
chronic low back disability, with residuals of lumbar 
laminectomy, on the basis that new and material evidence had 
not been received.  The Veteran timely appealed.

In May 2007, a Deputy Vice-Chairman of the Board granted the 
Veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

In a May 2007 decision, the Board reopened the claim, but 
denied service connection for a chronic low back disability, 
with residuals of lumbar laminectomy.  The Veteran appealed 
the May 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Joint 
Motion for Remand, the parties moved to vacate the Board's 
denial of service connection and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In August 2008, the Board remanded the matter consistent with 
the Court's order.  The Veteran was provided an opportunity 
to submit, or to have VA obtain, additional evidence.  The 
Veteran underwent a VA examination, and all foreign language 
documents in the claims file were translated into English.  
VA substantially complied with the previous remand 
directives. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that a chronic low back disability had its onset 
during service or is otherwise related to active duty.  

2.  Arthritis was not manifested to any degree within the 
first post-service year.  


CONCLUSION OF LAW

Chronic low back disability, with residuals of lumbar 
laminectomy, was not incurred or aggravated in service; and 
arthritis of the lumbar spine may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through October 2002, February 2009, and July 2009 letters, 
the RO notified the Veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the July 2009 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

The Veteran contends that he fell in service and injured his 
back while wearing all of his infantry equipment, and that 
his in-service back injury had never recovered.  He admits 
that he did not seek in-service medical care, and service 
treatment records contain neither complaints nor findings of 
a spinal injury or disability.  He is competent to offer 
statements of first-hand knowledge of falling in service 
while wearing all of his infantry equipment and injuring his 
back in service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  He is also competent to report that back symptoms 
continued from the time of this fall.  

However, the Veteran's recollections of many years passed are 
outweighed by the record made at the time of his separation 
examination.  That report, made in April 1953, contains a 
medical opinion that the Veteran's spine was normal.  Because 
this record was made by a trained medical professional at the 
time of separation from service, it outweighs the Veteran's 
recollections as a lay witness many years later.  It is 
competent and credible evidence that the Veteran's claims of 
continuing back symptoms are not credible.  

Also, the report of a June 1954 VA examination reveals no 
manifestations or complaints of back pain.  Again, a 
physician indicated the Veteran's musculoskeletal system to 
be normal.  This too, is competent and credible evidence that 
the Veteran's claims of continuing back symptoms are not 
credible.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In this case, there is no competent evidence of arthritis of 
the lumbar spine within the first post-service year, and no 
basis to presume its onset in service.  

Thereafter, many years passed without any medically 
documented continuity of symptoms.  While a continuity of 
symptomatology does not have to be medically documented, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)..  

The post-service treatment records first show treatment for 
back pain in the mid-1970's.  In April 1976, the Veteran 
complained of tenderness of the entire back and legs.  The 
assessment was psychosomatic pain.  This, too, is evidence 
against a continuity since service because of the Veteran's 
own statement that he had a backache since 1974.  

Records show that the Veteran underwent spinal canal surgery 
in 2000.  He continued to report occasional low back pain 
with movement in July 2002.  X-rays taken in October 2002 
reveal the fusion was healing fairly nicely, and the 
instrumentation had held its position.

In May 2003, the Veteran's treating physician, R. F. M. O., 
M.D., indicated that the Veteran had developed progressive 
low back pain and numbness that required spinal canal 
surgery.  The Veteran still complained of numbness and pain 
of the left leg with forward bending, and limited range of 
motion.

In August 2008, Dr. M. O. indicated that the Veteran had been 
his patient for several years, and that a severe back ailment 
had affected him over time.  Dr. M. O. noted that the Veteran 
claimed he suffered a fall with all his equipment in service 
in the early 1950's, and that he developed severe pain.  The 
Veteran did not seek medical care at the time, but that his 
back problems continued and he required recent surgery.  
Dr. M. O. opined that the trauma the Veteran received in his 
back at the time may be a reasonable explanation for his 
chronic deterioration.  This opinion is not persuasive 
because it relies on a history that is not correct and 
because it completely fails to address the 1992 industrial 
back injury that ended the Veteran's career many years later.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  

Following the Board's August 2008 remand, the Veteran 
underwent a VA examination in February 2009 for purposes of 
determining the nature and etiology of the Veteran's low back 
disability.  The Veteran reported his in-service injury of 
slipping on wet grass and falling, hearing a crack sound, and 
having back pain ever since.  The examiner reviewed the 
claims file and noted the Veteran's medical history.  The 
examiner also indicated that the Veteran subsequently 
reported that he injured his back in a work-related accident 
in November 1992, and was given disability in 1993 (workers' 
compensation).  His low back pain progressively worsened, and 
in the year 2000 he underwent a lumbar laminectomy due to a 
herniated nucleus pulposus.  The examiner noted that there 
were no findings of a low back condition or disc disease in 
service, and no evidence of treatment due to low back pain 
until several years after service.  Because this opinion 
considers historical facts ignored by Dr. M. O., it is more 
thorough and more persuasive.  

Based on a review of the record and examination of the 
Veteran, the examiner opined that it is not at least as 
likely as not that the Veteran's in-service injury is a cause 
of his current low back disability; or that his current 
complaints of low back pain and low back disability had their 
onset in service.  In support of the opinion, the examiner 
noted the absence of either complaints or disability at 
separation, and the post-service treatment for the first time 
was several years after service. 

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).
 
While Dr. M. O. suggested in 2008 that the in-service trauma 
to the Veteran's back may be a reasonable explanation for his 
chronic deterioration, the February 2009 examiner found the 
Veteran's recent admission of a 1992 work-related injury and 
subsequent disability as pertinent, and appeared to be saying 
that the probabilities weigh against finding that current 
disability is service-related.  Indeed, Dr. M O's opinion is 
rather speculative in nature.

The February 2009 examiner reviewed the entire claims file, 
including the Veteran's medical history.  The examiner noted 
the absence of complaints or disability in service, and the 
post-service low back injury.  It was concluded that it was 
less likely that any current low back disability was incurred 
or related to service.  While the possibility that some in-
service back pain may have contributed to the Veteran's 
current low back pain, the examiner seems to be saying that 
the probabilities weigh against finding that current 
disability is service-related.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
Therefore, the VA opinion is afforded significant probative 
value.  

III.  Conclusion

The Veteran is competent to report that he fell in service 
and that he has had continuing back problems since then.  Dr. 
M. O. supports the Veteran's claim with a competent medical 
opinion.  However, the Board finds that the Veteran's report 
of continuing symptoms is not credible because it is 
outweighed by medical evidence of record.  Also, his doctor's 
statement is not persuasive because it fails to address a 
relevant post-service injury and relies to a critical extent 
on the information provided by the Veteran, which is not 
credible.  

The reports of the 1953 separation examination and the 1954 
VA examination provide medical opinions that the Veteran did 
not have a back disability following service.  These records 
made at the time by medical professionals are competent and 
persuasive.  The passage of many years after service, without 
medically documented complaint is evidence against the claim.  
The disabling 1992 industrial back injury is evidence against 
the claim.  The recent VA examination is evidence against the 
claim and it is persuasive because it relied on actual 
records by medical professionals rather than on the 
recollection by a lay witness of events many years ago.  
These medical records form a preponderance of evidence in 
this case.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a chronic low back disability, with 
residuals of lumbar laminectomy, is denied. 



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


